Citation Nr: 0402734	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 079	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for residuals of a brain 
aneurysm.  

2.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for varicose veins.  

3.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for torn ligaments in both 
legs.  

4.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for left knee arthritis.  

5.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for bone spurs of the feet.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
December 1987, from August 1990 to August 1991, and from 
December 1995 to August 1996.  She also served in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 determination of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that the veteran did not file a timely 
substantive appeal on the claims for service connection for 
residuals of a brain aneurysm, varicose veins, torn ligaments 
in both legs; left knee arthritis, and bone spurs of the 
feet.  


REMAND

In a February 2002 rating decision, the RO denied the 
veteran's initial claims for service connection for residuals 
of a brain aneurysm, varicose veins, torn ligaments in both 
legs; left knee arthritis, and bone spurs of the feet.  She 
filed a timely notice of disagreement in April 2002, and a 
statement of the case was mailed to her on January 3, 2003.  
Her VA Form 9 was signed and dated by the veteran, and 
stamped received by the RO on March 6, 2003.  In a letter 
that same month, the RO informed the veteran that her 
substantive appeal was not timely.  Subsequently, she filed a 
timely notice of disagreement with respect to this 
determination.  However, she was not provided a statement of 
the case with regard to the issue of timeliness.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  Since the veteran has not been provided with a 
statement of the case on the issue of whether she filed a 
timely substantive appeal on her claims for service 
connection for residuals of a brain aneurysm, varicose veins, 
torn ligaments in both legs; left knee arthritis, and bone 
spurs of the feet, the matter must be remanded.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

The veteran and her representative should 
be provided with a statement of the case 
pertaining to the issue of whether the 
veteran filed a timely substantive appeal 
on the claims for service connection for 
residuals of a brain aneurysm, varicose 
veins, torn ligaments in both legs; left 
knee arthritis, and bone spurs of the 
feet.  The veteran should also be advised 
of what actions she must take in order to 
perfect an appeal on this issue if she 
wishes it to be considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

